Citation Nr: 1013281	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-36 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This matter was previously before the Board in September 
2007 when the Board reopened the Veteran's claim of 
entitlement to service connection for PTSD, and denied the 
claim on the merits.  The Veteran appealed the Board's 
September 2007 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter 'the Court').  By 
Order dated November 2008, the Court vacated the Board's 
September 2007 decision, to the extent of the denial of 
entitlement to service connection for PTSD on the merits, 
pursuant to an October 2008 Joint Motion for Remand.

The Board notes that the Joint Motion for Remand explains 
that the Board's September 2007 finding of new and material 
evidence to reopen the Veteran's claim of entitlement to 
service connection for PTSD has not been challenged, and has 
not been disturbed by the Joint Motion and Court Order.  
Thus, the Board now addresses only the issue of entitlement 
to service connection for PTSD on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2008 Joint Motion for Remand and November 2008 
Court Order direct that remand is necessary so that the 
Board can fulfill its duty to assist the appellant in 
obtaining relevant evidence.  Specifically, the Joint Motion 
for Remand discusses that additional VA action is required 
to attempt to verify the Veteran's alleged stressors.  The 
Veteran has continuously maintained that while he was 
assigned to Patrol Squadron 47, he flew patrols in Vietnam 
and that on occasion he was shot at during these flights.  
The Veteran's DD 214 confirms that he was assigned to Patrol 
Squadron 47 and that he had Foreign Service and/or Sea 
Service.  Additionally, service personnel records verify the 
Veteran's assignment to Patrol Squadron 47.  However, these 
records do not confirm or disprove that he was stationed in 
or flew missions to Vietnam while on active duty.

As discussed in the Joint Motion for Remand, the Veteran has 
submitted several items of evidence to support his testimony 
regarding alleged in-service stressors.  The Veteran has 
submitted a statement from a fellow serviceman in support of 
his own testimony that he flew coastal missions to Vietnam 
while in Patrol Squadron 47.  The Veteran has also submitted 
what appears to be an informal service record prepared for 
Patrol Squadron 47 upon its return from overseas; the 
document states that the Squadron flew patrols in the Taiwan 
Straits and on the coast of Vietnam.  The Veteran also 
submitted correspondence in June 2006 that indicated that he 
was shot at while flying over the coast of Vietnam on 
November 10, 1964.

Finally, the Veteran has maintained that he received combat 
and hostile fire pay while on active duty.  In this regard, 
the Joint Motion for Remand explains that VA is on notice 
that Defense Financial Accounting Services (DFAS) maintains 
finance records and jurisdiction over pay related matters, 
but VA has failed to contact DFAS for verification of the 
Veteran's pay during active duty.

The October 2008 Joint Motion for Remand finds that the 
evidence submitted is sufficient to trigger VA's duty to 
attempt to obtain relevant records pertaining to a 
claimant's active service that are held or maintained by a 
governmental entity.  38 U.S.C.A. § 5103A(c)(1).  The Joint 
Motion for Remand dictates that on remand the Board should 
make reasonable efforts to verify the Veteran's allegations 
of coming under attack in November 1964 while assigned to 
Patrol Squadron 47 and confirmation of his combat and/or 
hostile fire pay through the Joint Services Records Research 
Center (JSRRC), including unit records or ship or deck logs.  
The Joint Motion for Remand also directs that additional 
efforts should be taken to confirm receipt of any combat or 
hostile fire pay from DFAS.

Thus, the Veteran has reported at least one stressor in such 
detail as to be potentially capable of verification.  Any 
reasonable additional steps should be accomplished which may 
verify the Veteran's reported stressors during active 
service.  Based on the information of record, including that 
provided by the Veteran, the RO should attempt to obtain 
corroborating evidence of the Veteran's alleged stressors, 
including through The United States Army and Joint Services 
Records Research Center (JSRRC) (formerly USASCRUR) and 
through DFAS as discussed above.  If, and only if, one or 
more of the Veteran's stressors are confirmed or it is 
established that the Veteran did engage in combat with the 
enemy, the RO should provide the Veteran with a VA 
examination to provide a clear determination as to whether 
the Veteran currently has PTSD and whether it is related to 
a verified in-service stressor which meets the pertinent 
DSM-IV criteria.

Accordingly, the case is REMANDED for the following action:

1.  The Joint Motion for Remand explains 
that VA is on notice that Defense 
Financial Accounting Services (DFAS) 
maintains finance records and jurisdiction 
over pay related matters.  Accordingly, 
the RO/AMC must contact DFAS for 
verification of the Veteran's pay during 
active duty; specifically, this effort 
should seek to confirm the Veteran's 
alleged receipt of any combat or hostile 
fire pay in connection with his service in 
Patrol Squadron 47.

2.  The RO should review the claims file 
and prepare a summary of the claimed PTSD 
stressors based on review of all pertinent 
documents and the Veteran's statements 
regarding stressors.  In particular, the 
Veteran's allegations of coming under 
attack in November 1964 while assigned to 
Patrol Squadron 47 should be clearly 
addressed.  This summary, all stressor 
statements, DD Forms 214, and the 
Veteran's service personnel records, along 
with any other supporting documents, 
should be submitted to The United States 
Army and Joint Services Records Research 
Center (JSRRC) (formerly USASCRUR), for 
verification.  The JSRRC should attempt to 
verify the Veteran's allegations of coming 
under attack in November 1964 while 
assigned to Patrol Squadron 47, and the 
JSRRC should also be asked to address 
whether the Veteran's alleged combat 
and/or hostile fire pay can be confirmed.  
The verification attempt should involve 
unit records or ship or deck logs, to the 
extent appropriate.  Any additional 
development recommended by the JSRRC 
should be accomplished.

3.  Following the above, the RO/AMC should 
make a specific determination with respect 
to whether the Veteran engaged in combat, 
or whether one of the Veteran's claimed 
stressor events is verified to have 
occurred.  If a claimed stressor is 
verified, the nature of the specific 
stressor or stressors should be clearly 
indicated.

4.  If, and only if, the RO/AMC determines 
that the Veteran engaged in combat, or any 
alleged stressor is verified, the Veteran 
should be afforded a VA PTSD examination.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
necessary tests and studies should be 
accomplished.  The RO/AMC should inform 
the examiner of the verified stressor(s) 
(or if the Veteran engaged in combat).  
The examiner should specifically confirm 
or refute whether the Veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD under the requisite DSM-IV criteria; 
this should include an explanation as to 
whether any pertinent verified stressor 
meets the DSM-IV criteria to be considered 
a sufficient PTSD stressor event.  If PTSD 
is diagnosed, the examiner should clearly 
identify the claimed events that are 
considered stressors supporting the 
diagnosis.

5.  After completion of the above and any 
other development which the RO/AMC may 
deem necessary, the RO/AMC should review 
the claims file and undertake a merits 
analysis to determine if the Veteran's 
claim can be granted.  If the claim on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


